DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed February 10, 2021, with respect to claims 5-7, 9-12 and 14-18 have been fully considered.  The rejection of claims 5-7, 9-12 and 14-18 has been withdrawn based upon the following examiner’s amendment to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, Attorney David Heath (Reg. No. 46,763), on February 23, 2021.
The amendment filed on February 10, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows:
IN THE CLAIMS


Claim 5. (Currently Amended) A computer-implemented method for ranking a relationship between drugs and adverse events, the method comprising: 
creating, by a computer, a matrix of associations between a plurality of drugs and a plurality of adverse events using a matrix factorization modeling approach, wherein the matrix contains zeros where no connection exists between row/column entities and non-zeros whose magnitude indicate a relative strength of a relationship between row/column entities; 
the matrix factorization modeling approach comprising:
factoring, by the computer, the matrix of associates into a pair of matrix factors, wherein the matrix factors, when multiplied, approximate the matrix of associations, wherein a product of the matrix factors is a matrix of observed scores; 
determining, by the computer, a z-score for each drug and adverse event pair in the matrix of observed scores from the matrix of observed scores, an 
calculating, by the computer, a probability of a relationship between a drug and adverse event using the z-score for the drug and adverse event pair; 
determining, by the computer, that the drug and adverse event are related, when the probability of a relationship is greater than a predetermined non-negative number; and 
ranking those drug and adverse event that are related and screening drugs that are related to adverse events using the rankings, wherein the rankings 
wherein the matrix of associations C is a binary matrix, wherein the expected score M(i, j) for drug i and adverse event j is   

    PNG
    media_image1.png
    68
    354
    media_image1.png
    Greyscale
2 

    PNG
    media_image2.png
    410
    527
    media_image2.png
    Greyscale

     wherein O(i,j) is the observed score for drug i and adverse event j.

Claim 10. (Currently Amended) A computer program product for ranking a relationship between drugs and adverse events, comprising a non-transitory program storage device 
creating, by a computer, a matrix of associations between a plurality of drugs and a plurality of adverse events using a matrix factorization modeling approach, wherein the matrix contains zeros where no connection exists between row/column entities and non-zeros whose magnitude indicate a relative strength of a relationship between row/column entities;
the matrix factorization modeling approach comprising:
factoring, by the computer, the matrix of associates into a pair of matrix factors, wherein the matrix factors, when multiplied, approximate the matrix of associations, wherein a product of the matrix factors is a matrix of observed scores; 
determining, by the computer, a z-score for each drug and adverse event pair in the matrix of observed scores from the matrix of observed scores, an expected score for each drug and adverse event pair, and a standard deviation for each drug and adverse event pair; 
calculating, by the computer, a probability of a relationship between a drug and adverse event using the z-score for the drug and adverse event pair; 
determining, by the computer, that the drug and adverse event are related, when the probability of a relationship is greater than a predetermined non-negative number; and 
ranking those drug and adverse event that are related and screening drugs that are related to adverse events using the rankings, wherein the rankings 
wherein the matrix of associations C is a binary matrix, wherein the expected score M(i, j) for drug i and adverse event j is   

    PNG
    media_image1.png
    68
    354
    media_image1.png
    Greyscale
2 

    PNG
    media_image2.png
    410
    527
    media_image2.png
    Greyscale

     wherein O(i,j) is the observed score for drug i and adverse event j.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Frudakis (US 2003/0211486) discloses detecting single nucleotide polymorphisms and combinations thereof in a nucleic acid sample that provide an inference as to hair color or shade or to eye color or shade, or to race;
 Hu (US 2016/0140327) discloses generating drug repositioning hypotheses based on integrating multiple aspects of drug similarities and disease similarities; 
Lathrop (US 2007/0275399) discloses a new discovery in the field of genetics regarding codon pair usage in organisms, and using codon pair translational kinetics information in graphical displays for analyzing, altering, or constructing genes for purposes of expression in other organisms or to study or modify the translational efficiency of at least portions of the genes; 
Lee (US 2019/0364063) discloses detecting anomalous streaming network traffic data in real time using robust singular value decomposition; 
Nigam (US 2013/0226616) discloses analyzing the contents of digital medical records, identifying similar patients with differences of interest .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Diedra McQuitery/Primary Examiner, Art Unit 2166